Title: John Wayles Eppes to Thomas Jefferson, 14 February 1818
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Washington
Feb. 14. 1818.
                    
                    I enclose a letter from Francis in answer to the one forwarded to me. A few days before my departure from Virginia I enclosed to Mr Bolling the subscription paper for the central College. I had put down my name for 200 dollars. fifty dollars payable on the first of April next and fifty dollars on the first day of April afterwards for the three succeeding years. Some jealousy in relation to the central college had been excited in the county of Buckingham. Judge Cabbell had put into the hands of one of the Representatives Mr Horseley a paper to which he had annexed his signature but when I met with Mr Horseley some weeks afterwards the paper contained no new subscribers. From conversations which I held with some of the most influential men of the county and particularly Mr Yancy I was induced to consider the moment an unfavorable one for pressing the subscription. After putting my own name to the paper I left it with Mr Bolling who promised to keep it and avail himself of some more favorable period for presenting it—In the sum I put down for myself you may perhaps think that both in amount and the period of payment I consulted too much my own personal convenience. I have this day written to Mr Bolling and requested him to forward the subscription paper to you—I have no expectation however that the subscription has succeeded in the County of Buckingham but on a very limited scale.
                    Francis is placed here at the George Town college. It is not a place which from choice I would have selected. It was however the only school in the District where I could get him in as a boarder. There are several schools which but for this circumstance I would have preferred. Neither of them however could  take him as a boarder and being occupied all day at the house I thought it better for him to be placed in a Situation where he could have society of his own age and be at the same time subject to the regular rules of a college. He comes home on Saturday Evening—The pleasure of having him with me on Sunday and a wish to leave his mind free from any religious bias induced me to stipulate for this priviledge—I stated to the President that my object in placing him at college was the improvement of his mind & the acquisition of such information as would be useful in this world—That I considered one Religion as good as another and no better—That a man who discharged with fidelity his duties to society would do well with any set of Religious opinions—And that the man who failed to discharge these duties would be unworthy whatever Religious creed he professed—That as to the next world my son might make his own arrangements after his mind had received all the strength and vigour which it could derive from a liberal education—He promised that no influence of any kind should be attempted and only such a course of conduct required as was common in other seminaries—The rules of the college are rather rigid and the progress of the scholars not such as I had anticipated—Francis who never has been much accustomed to restraint is well satisfied however to remain there during the Session of Congress—When we adjourn I will bring him home with me and carry him to New London if you consider it best—I have paid six months in advance for him and although the time will not be entirely expired at the adjournment of Congress I shall prefer giving up the money to leaving him during the recess in such a place—He has lost by his frequent changes some time and he is now arriving at an age when I some times think that during the five years that remain to he must do much or fall greatly below the expectations I had formed for him—My own experience has taught me to feel that farming as an exclusive occupation does not improve or invigorate the mind and the many instances which I have witnessed of men of good understanding, prudence industry & skill who fail in this most common of all professions, induces me hope that Francis may possess sufficient talent to succeed in some one of the learned professions—If any influence which I can exercise over him can accomplish it he shall certainly make the experiment—I would prefer the profession of law for him in as much as it is in this country almost the exclusive one to fame—I know not however how it happens but as he advances in age I experience an anxiety almost bordering on despair sometimes when my mind admits the possibility that with all the advantages of your care and a disposition on my part to Spare no expence in his Education, he may turn out like myself nothing more than an ordinary manager of land which he inherits—I fear I have trespassed on your patience. I am not in the habit of indulging such weakness and I ought perhaps to be grateful to providence for having given my son an excellent heart which I know he possesses—
                    I say nothing on the subject politics—You would be astonished to witness the rapid progress of Luxury here. The common clerks in the Departments are more splendid in their style of living than any officer of Government except the President was eight years since.—20.000 dollars was appropriated for furnishing the Presidents house and it is said that 14.000 was expended on two of the rooms—There is no doubt but the appropriation of 20.000 dollars falls far short and the late communication of the President on that subject has given rise to many ill natured remarks—I have some fear that he will be wrecked as Mr Addams was by being Surrounded by persons who consider themselves as rivals and think as much perhaps more of themselves than of him—The style of living introduced by the Foreign ministers is such that all the officers of the Government must sacrifice their private fortunes and where they have none be ruined—but as you have absolutely forbid me I forbear although I feel a strong disposition to let you know how unfashionable the doctrines of your inaugural speech are becoming at the Seat of Government.
                    
                        accept for your health & happiness the warm wishes of yours affectionately
                        Jno: W: Eppes
                    
                